Citation Nr: 0821231	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for thyroidectomy due 
to exposure to ionizing radiation.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities due to exposure to 
ionizing radiation.

4.  Entitlement to service connection for colon polyps due to 
exposure to ionizing radiation.

5.  Entitlement to service connection for a cardiovascular 
disability to include hypertension due to exposure to 
ionizing radiation.

6.  Entitlement to service connection for gout due to 
exposure to ionizing radiation.

7.  Entitlement to service connection for arthritis of the 
hands due to exposure to ionizing radiation.

8.  Entitlement to service connection for arthritis of the 
hips due to exposure to ionizing radiation.

9.  Entitlement to service connection for arthritis of the 
knees due to exposure to ionizing radiation.

10.  Entitlement to service connection for arthritis of the 
back due to exposure to ionizing radiation.

11.  Entitlement to service connection for renal 
insufficiency/kidney failure due to medication taken for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2004, the veteran testified before the undersigned 
at a video conference in April 2004.  A transcript of this 
hearing has been associated with the claims folder.

In February 2005 and April 2007, the Board remanded the case 
to the RO for further development.  The requested action has 
been completed and the case has been returned to the Board 
for further appellate consideration.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

The issue of entitlement to service connection for colon 
polyps due to exposure to ionizing radiation is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not participate in a radiation risk 
activity.

2.  The veteran is not a radiation-exposed veteran.

3.  There is no radiation dosimetry data.

4.  Skin cancer was not manifest in service, or within one 
year of discharge, and is unrelated to service, including 
claimed exposure to ionizing radiation.

5.  Thyroidectomy was not manifest in service, nor was 
thyroid cancer shown within one year after discharge, and 
thyroidectomy is unrelated to service, including claimed 
exposure to ionizing radiation.

6.  Peripheral neuropathy was not manifest in service, or 
within one year after separation, and is unrelated to 
service, including claimed exposure to ionizing radiation.

7.  Cardiovascular disability, including hypertension, was 
not manifest in service, or within one year after separation, 
and is unrelated to service, including claimed exposure to 
ionizing radiation.

8.  Gout was not manifest in service, or within one year 
after separation, and is unrelated to service, including 
claimed exposure to ionizing radiation.

9.  Arthritis of the hands was not manifest in service, or 
within one year after separation, and is unrelated to 
service, including claimed exposure to ionizing radiation.

10.  Arthritis of the hips was not manifest in service, or 
within one year after separation, and is unrelated to 
service, including claimed exposure to ionizing radiation.

11.  Arthritis of the knees was not manifest in service, or 
within one year after separation, and is unrelated to 
service, including claimed exposure to ionizing radiation.

12.  Arthritis of the back was not manifest in service, or 
within one year after separation, and is unrelated to 
service, including claimed exposure to ionizing radiation.

13.  Renal insufficiency and kidney failure are not shown to 
have been caused or aggravated by a service-connected disease 
or injury.

CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
and malignancy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Thyroidectomy was not incurred in or aggravated by 
service, and thyroid cancer may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

4.  A cardiovascular disability was not incurred in or 
aggravated by service, and hypertension may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).

5.  Gout was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

6.  Arthritis of the hands was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

7.  Arthritis of the hips was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

8.  Arthritis of the knees was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

9.  Arthritis of the back was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

10.  Renal insufficiency and kidney failure are not 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in April 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Since the claims herein are being denied, no disability 
rating or effective date will be assigned, and, therefore, 
any deficiency in this notice is harmless error.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2007, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hypertension, organic diseases of the 
nervous system, malignant tumors, and arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  This includes cancer of the 
thyroid  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  "Radiation-
risk activity" means (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, (C) internment as a prisoner of 
war in Japan during World War II, (D) service in which the 
service member was, as part of his or her official military 
duties, present during a  total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee, and (E) service in 
a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  38 C.F.R. 
§ 3.309(d)(3)(ii).

Among the radiogenic diseases under § 3.311 are skin cancer 
and thyroid cancer.  However, § 3.311(b) requires evidence 
that the veteran was exposed to ionizing radiation as a 
result of onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; or other activities as claimed.

The veteran has not asserted that he developed any of his 
claimed disorders during combat.  Accordingly, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.


Factual Background

The veteran's service medical records are negative for his 
claimed disabilities.  Upon separation, the veteran's May 
1955 examination of the skin, endocrine system, lower 
extremities, rectum, heart, vascular system, upper 
extremities, spine, and genitourinary system was normal.

A March 1995 private treatment record shows a diagnosis of 
hypertension.

An April 1997 private treatment record shows the veteran had 
a basal cell carcinoma and actinic keratosis removed.

A July 1997 VA x-ray report shows mild degenerative 
osteoarthritis of the right hip.

A July 1997 VA x-ray report shows advanced degenerative 
osteoarthritic changes of the lumbosacral spine.

An August 1997 private record shows the veteran was found to 
have renal insufficiency during a hospitalization two months 
earlier.

A September 1997 private treatment record shows the veteran 
reported a history of gout in both wrists.  He had a history 
of hypertension and osteoarthritis.  He previously underwent 
a thyroidectomy.

A February 1998 private treatment record shows the veteran 
was diagnosed with gouty arthritis and osteoarthritis of the 
right knee.

A February 1998 private record shows a diagnosis of 
degenerative joint space narrowing of the knees.

A January 1999 VA outpatient record indicated the veteran had 
a two-year history of mild renal failure thought to be from 
taking pain medications.

A March 2000 private record shows a diagnosis of peripheral 
vascular disease.

An April 2000 VA x-ray report shows the veteran was shown to 
have degenerative joint disease of the lumbosacral spine.

A May 2000 private treatment record shows a diagnosis of 
renal insufficiency.

A June 2000 private treatment record shows the veteran was 
diagnosed with peripheral neuropathy.  It was noted to be 
multifactorial, due to hypothyroidism and renal failure.

In a January 2001 response, the National Personnel Records 
Center indicated that it did not have records that would show 
the veteran was exposed to radiation.  There was no DD Form 
1141 on file regarding the veteran.

In a January 2001 letter, the Department of the Navy 
indicated that, after searching its database, no records were 
found concerning the veteran and any exposure to ionizing 
radiation.  The letter indicated that the Department of the 
Navy maintained a computer registry of all Navy and Marine 
Corps personnel occupational exposure to ionizing radiation 
since 1947.

In a September 2001 letter, the Defense Threat Reduction 
Agency (DTRA) indicated that the veteran's service records 
indicated he served with the Fleet Airborne Electronics 
Training Unit, Pacific (FAETUPAC) from July 1954 to May 1955.  
During his service with FAETUPAC, one U.S. atmospheric 
nuclear test series was conducted at the Nevada Test Site.  
That was Operation TEAPOT, from February to June 1955.  The 
DTRA was unable to verify that the veteran performed 
maintenance on aircraft that supported U.S. atmospheric 
testing.  However, the DTRA would attempt to verify the 
veteran's service through other sources.

In a January 2002 letter, the DTRA indicated that the veteran 
stated he worked on Navy P2V aircraft that participated in 
Operation TEAPOT.  According to historical and Navy records, 
no Navy P2V participated in Operation TEAPOT.  Additionally, 
after a careful search of the available dosimetry data, the 
DTRA found no record of radiation exposure for the veteran.  
The DTRA only covers exposure to radiation due to U.S. 
atmospheric nuclear testing or the occupation of Hiroshima 
and Nagasaki.  The available records did not document the 
veteran's participation in Operation TEAPOT.

In an April 2004 written statement, H.C., M.D., indicated 
that the veteran had thyroid, renal, and neuropathy 
diagnoses, all of which may possibly be caused by toxic 
exposures or radiation exposure.  He also had spinal stenosis 
and arthritis of the spine, possibly caused by prior heavy 
lifting.

In April 2004, the veteran testified before the undersigned.  
He had none of the claimed disorders prior to entering 
service.  While in service, he worked as an aviation 
mechanic, a hazardous materials supervisor, and an auxiliary 
powered unit supervisor while stationed in Japan.  He also 
indicated that he participated in Operation TEAPOT.  The 
aircraft and aviation equipment were contaminated with 
radiation.  He had been told that the aircraft had been 
decontaminated.  Later, he learned the aircraft had been used 
in the atomic blast.

About three years after separation, he was diagnosed with a 
thyroid problem.  It was removed because it was cancerous.  
He could not remember when his skin cancer began.  His 
doctors say it is possible his skin cancer is due to his 
exposure to radiation in service.  They will not say this in 
writing, though.  His arthritis was due to handling drums of 
hazardous materials while in Vietnam.  It began a couple 
years after separation.  The painkillers for his arthritis 
caused his renal insufficiency.

He was diagnosed with peripheral neuropathy six years ago.  
He has been told it is due to the clogging of his arteries 
and the deterioration of the nerve endings in his feet and 
legs.  He was first diagnosed with colon polyps three years 
ago.  They were removed.  With regard to his cardiovascular 
claim, the veteran's blood pressure was under control until 
the 1980s.  He believed his gout of the hands was secondary 
to his arthritis.

In a June 2005 letter, the RO requested information from the 
U.S. Air Force Technical Applications Center (AFTAC) and 
Inspector General's Office.  The RO was seeking information 
concerning the veteran's possible participation in U.S. 
atmospheric nuclear testing in 1955.

In a June 2005 written statement, the veteran's VA treatment 
provider indicated that while in service, he was in a 
position to unknowingly handle radioactive materials.  The 
veteran had multiple degenerative problems, including 
degenerative joint disease, spinal stenosis, peripheral 
neuropathy, and thyroid cancer.  Radiation exposure has been 
implicated in thyroid cancer and possibly related to other 
degenerative diseases.  The veteran should be given 
consideration for having a service-related illness, secondary 
to his radiation exposure.

In June 2005, the veteran submitted a Radiation Risk Activity 
Information Sheet, on which he indicated that his claimed 
activity was working on aircraft from an atomic test.

In a June 2005 response, the AFTAC indicated that the DTRA 
had answered the question of whether the veteran was involved 
in U.S. atmospheric nuclear testing in 1955.  With regard to 
whether he had possible exposure to ionizing radiation while 
working on aircraft used in non-U.S. atmospheric nuclear 
testing, the AFTAC indicated that there were seven non-U.S. 
tests from July 1954 to May 1955.  Available historical 
documentation did not make any reference to Navy P2V aircraft 
being involved in any cloud tracking or sampling missions.

In a July 2005 letter, the RO requested any available 
dosimetry data regarding the veteran from the Navy Dosimetry 
Center.

In a July 2005 response, the Department of the Navy indicated 
that a review of their exposure registry by name, service 
number, and social security number revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
veteran.  Additionally, there were no reports of occupational 
exposure to ionizing radiation from the FAETUPAC in their 
files.  It was therefore likely that any potential sources of 
ionizing radiation were of sufficiently low intensity to 
preclude the need for individual monitoring.

In June 2007, the veteran underwent VA examination.  The 
claims file was reviewed.  Following examination, the 
diagnoses were malignant melanoma, squamous cell carcinoma, 
status post myocardial infarction, and total thyroidectomy.  
The examiner concluded that it was at least as likely as not 
that the veteran's thyroidectomy was caused by or the result 
of exposure to ionizing radiation.  The skin cancer was at 
least as likely as not caused by or a result of exposure to 
ionizing radiation.  Hypertension was not caused by or a 
result of exposure to ionizing radiation.  The rationale was 
that the record shows the veteran had a right renal artery 
stenosis and renal failure that would contribute to his 
hypertensive disease.  With regard to gout and arthritis, the 
examiner could not resolve this question without resorting to 
speculation.  Gout is a hereditary disease, but exposure to 
ionizing radiation can cause mutations of genes of the cells 
with resulting diseases.

In July 2007, the veteran underwent VA heart examination.  He 
reported a myocardial infarction in 1958.  He was currently 
being monitored for his heart rate.  There was evidence of 
hypertension, diabetes, a remote myocardial infarction, and 
dyslipidemia.  The veteran complained of syncopal episodes 
and fainting spells, but the history was vague and 
nonspecific.  Following examination, the diagnoses were 
hypertension, diabetes mellitus, dyslipidemia, a history of 
remote myocardial infarction in 1958, and syncope versus 
seizure.

In July 2007, the veteran underwent VA examination for 
electrodiagnostic studies.  He complained of numbness.  The 
veteran underwent neurological studies.  The impression was 
that there was evidence consistent with peripheral neuropathy 
affecting the lower extremities and evidence consistent with 
right carpal tunnel syndrome.  The veteran's claims file was 
reviewed.  The peripheral neuropathy and right carpal tunnel 
syndrome were due to the veteran's diabetes and chronic renal 
failure, which were his major risk factors.  The peripheral 
neuropathy and right carpal tunnel syndrome were not due to 
exposure to ionizing radiation.

In a July 2007 opinion, a VA physician reviewed the veteran's 
heart examination and concluded that the heart had no 
relationship to ionizing radiation exposure.


Skin Cancer

The record demonstrates that the veteran has been treated for 
skin cancer.  April 1997 private treatment records show the 
veteran was found to have a basal cell carcinoma that was 
removed from his right forehead and an actinic keratosis that 
was removed from his left lower eyelid.

However, exposure to radiation in service is a prerequisite 
to a successful claim pursuant to 38 C.F.R. § 3.311(b).  The 
record establishes that the veteran did not participate in a 
radiation risk activity, or that he was otherwise exposed to 
radiation.  See 38 C.F.R. § 3.311.  The service department 
does not have a dose estimate and an independent dose 
estimate has not been provided.  Moreover, DTRA has indicated 
that records show the veteran did not participate in 
Operation TEAPOT and that the aircraft he recalled servicing 
were not involved in U.S. or non-U.S. atmospheric nuclear 
testing.  The RO fully developed the veteran's claim of 
exposure to ionizing radiation, and all avenues pursued 
indicated that the veteran had no such exposure.  Therefore, 
further development under this section is not warranted.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of skin cancer during service or within one year of 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.303, 3.307, 3.309.  In this regard the 
Board notes that the first evidence dates to 1997, many years 
after the veteran's discharge from service.  The Board notes 
the opinion of the June 2007 VA examiner, who concluded that 
the veteran's skin cancer was due to exposure to ionizing 
radiation.  While this opinion is from a medical 
professional, the evidence of record shows the veteran was 
not exposed to ionizing radiation while in service.  The DTRA 
and the Departments of the Navy and Air Force indicated that 
their records were negative for any evidence that the veteran 
was exposed to any ionizing radiation while in service.  
Therefore, while the VA examiner linked the veteran's skin 
cancer to exposure to such radiation, the Board finds that 
the evidence shows the veteran was not subject to such 
exposure.  Thus, this opinion, since it is based upon an 
incorrect assumption of exposure, is not competent to 
establish service connection.  Accordingly, service 
connection is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for skin cancer must be 
denied.


Thyroidectomy

The veteran has contended that he had thyroid cancer and, 
thus, had to have his thyroid completely removed three years 
after separation from service.

Thyroid cancer is a type of cancer that is presumptively 
service-connected when specific to radiation-exposed 
veterans.  However, the veteran's service does not qualify 
him as a radiation-exposed veteran because he did not 
participate in a radiation-risk activity.  In this regard, 
the veteran has not contended that he participated onsite in 
a test involving the atmospheric detonation of a nuclear 
device.  The veteran has only contended that he worked 
cleaning aircraft that had been involved in such tests.  
Additionally, the veteran's service commenced after July 1, 
1946, and he was not present at a gaseous diffusion plant in 
Kentucky, Ohio, or Tennessee during his service.  Finally, 
the veteran has not performed service that would qualify him 
for inclusion as a member of the Special Exposure Cohort.  
Therefore, the veteran is not entitled to presumptive service 
connection for residuals of thyroid cancer under 38 C.F.R. 
§ 3.309(d).

Furthermore, exposure to radiation in service is a 
prerequisite to a successful claim pursuant to 38 C.F.R. § 
3.311(b).  As noted above, the record establishes that the 
veteran did not participate in a radiation risk activity, or 
that he was otherwise exposed to radiation.  See 38 C.F.R. § 
3.311.  The service department does not have a dose estimate 
and an independent dose estimate has not been provided.  
Moreover, DTRA has indicated that records show the veteran 
did not participate in Operation TEAPOT and that the aircraft 
he recalled servicing were not involved in U.S. or non-U.S. 
atmospheric nuclear testing.  The RO fully developed the 
veteran's claim of exposure to ionizing radiation, and all 
avenues pursued indicated that the veteran had no such 
exposure.  Therefore, further development under this section 
is not warranted.  In addition, the veteran contends he 
developed his thyroid cancer within three years of 
separation.  He separated from service in May 1955.  The 
veteran has contended that he was exposed to ionizing 
radiation in 1955 during Operation TEAPOT.  38 C.F.R. § 3.311 
(b)(5)(iv) indicates that the veteran's thyroid cancer must 
manifest five years or more after exposure to ionizing 
radiation.  If the veteran developed his thyroid cancer when 
he contends he did, this was less than five years after his 
claimed exposure.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of thyroid cancer during service or within one year 
of separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.303, 3.307, 3.309.  While the veteran 
indicated that he was first diagnosed with cancer of the 
thyroid three years after separation, this is not within the 
one-year presumption for service connection.  The Board notes 
the opinion of the June 2007 VA examiner, who concluded that 
the veteran's thyroid cancer and resulting thyroidectomy were 
due to exposure to ionizing radiation.  While this opinion is 
from a medical professional, the evidence of record shows the 
veteran was not exposed to ionizing radiation while in 
service.  The DTRA and the Departments of the Navy and Air 
Force indicated that their records were negative for any 
evidence that the veteran was exposed to any ionizing 
radiation while in service.  Therefore, while the VA examiner 
linked the veteran's thyroid cancer and thyroidectomy to 
exposure to such radiation, the Board finds that the evidence 
shows the veteran was not subject to such exposure.  Thus, 
this opinion, since it is based upon an incorrect assumption 
of exposure, is not competent to establish service 
connection.  Accordingly, service connection is not 
warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for thyroid cancer must be 
denied.


Peripheral Neuropathy

The veteran has contended that he has peripheral neuropathy 
that is due to ionizing radiation exposure in service.  To 
the extent that the veteran has claimed service connection 
for this disorder as due to exposure to ionizing radiation, 
the Board notes that peripheral neuropathy is not a disorder 
that is presumptively service connected when specific to 
radiation-exposed veteran or a radiogenic disease.  Although 
the Board is aware that 38 C.F.R. § 3.311(b)(4) provides that 
another disorder may be subject to service connection if the 
veteran cited or submitted competent evidence that it is a 
radiogenic disease, the evidence establishes the veteran was 
not exposed to ionizing radiation.  Therefore, service 
connection on these bases is not warranted.

Initially, the Board notes that the evidence shows the 
veteran's peripheral neuropathy was first diagnosed in June 
2000, more than forty years after separation from service.  
Therefore, he is not entitled to presumptive service 
connection for such a diagnosis within one year of 
separation.  38 C.F.R. § 3.309(a).

Furthermore, the evidence of record shows the veteran's 
peripheral neuropathy is not related to his active service, 
including his claimed exposure to ionizing radiation.  As 
indicated above, the evidence shows the veteran was not 
exposed to ionizing radiation while in service.  
Nevertheless, several records provide opinions on the 
etiology of the veteran's peripheral neuropathy.  A June 2000 
record shows it is due to hypothyroidism and renal failure.  
A June 2005 record indicates that radiation exposure is 
possibly related to degenerative diseases.  The July 2007 VA 
examiner indicated the peripheral neuropathy was due to 
diabetes and chronic renal failure, not due to radiation.

Only one record, dated in April 2004, indicated that the 
veteran's neuropathy may be caused by radiation exposure.  
Again, the evidence shows the veteran was not exposed to 
radiation in service.  Nevertheless, while the conclusions of 
a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible the veteran's peripheral 
neuropathy resulted from radiation exposure in service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, there is no evidence of peripheral neuropathy 
during service or competent evidence that peripheral 
neuropathy is related to any event or injury during service.  
Accordingly, service connection is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for peripheral neuropathy 
must be denied.


Cardiovascular Disability

The veteran has contended that he has a cardiovascular 
disability, including hypertension, that is due to ionizing 
radiation exposure in service.  To the extent that the 
veteran has claimed service connection for this disorder as 
due to exposure to ionizing radiation, the Board notes that 
cardiovascular disability, including hypertension, is not a 
disorder that is presumptively service connected when 
specific to radiation-exposed veteran or a radiogenic 
disease.  Although the Board is aware that 38 C.F.R. 
§ 3.311(b)(4) provides that another disorder may be subject 
to service connection if the veteran cited or submitted 
competent evidence that it is a radiogenic disease, the 
evidence establishes the veteran was not exposed to ionizing 
radiation.  Therefore, service connection on these bases is 
not warranted.

The record shows the veteran was first diagnosed with 
hypertension in March 1995.  Subsequent records show he has 
also been diagnosed with peripheral vascular disease and 
status post myocardial infarction, reported to have occurred 
in 1958.  The veteran testified in April 2004 that his blood 
pressure had been under control since the 1980s.

First, the Board notes that the record shows no diagnosis of 
hypertension until 1995, forty years after separation from 
service.  When testifying, the veteran dated his hypertension 
as far back as the 1980s.  This is not within the one-year 
time limit for presumptive service connection, and such must 
be denied.

With regard to direct service connection, the evidence of 
record shows the veteran's heart and vascular system were 
normal in service and upon separation.  Most importantly, the 
June and July 2007 VA examiners provided the only competent 
opinions of record as to whether any cardiovascular disorder 
was related to active service.  The June 2007 examiner 
indicated that hypertension was not caused by or related to 
ionizing radiation.  Instead, it was due to a right renal 
artery stenosis and renal failure, disabilities that are not 
service-connected.  In addition, a VA physician who reviewed 
the veteran's examination concluded in July 2007 that the 
veteran's heart had no relation to ionizing radiation.  
Therefore, while the evidence shows the veteran was not 
exposed to ionizing radiation in service, nevertheless, his 
hypertension and cardiovascular disorders were found to be 
due to other disabilities.  Accordingly, service connection 
is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a cardiovascular 
disability, including hypertension, must be denied.


Gout and Arthritis

The veteran has contended that he has gout and arthritis that 
are due to exposure to ionizing radiation in service.  To the 
extent that the veteran has claimed service connection for 
these disorders as due to exposure to ionizing radiation, the 
Board notes that gout and arthritis are not disorders that 
are presumptively service connected when specific to 
radiation-exposed veteran or radiogenic diseases.  Although 
the Board is aware that 38 C.F.R. § 3.311(b)(4) provides that 
another disorder may be subject to service connection if the 
veteran cited or submitted competent evidence that it is a 
radiogenic disease, the evidence establishes the veteran was 
not exposed to ionizing radiation.  Therefore, service 
connection on these bases is not warranted.

The evidence shows the veteran was first diagnosed with 
osteoarthritis of the hip in July 1997.  Subsequent records 
show diagnoses of arthritis of the spine and knees.  He was 
noted to have gout of the hands.  The RO sought an opinion as 
to the etiology of the veteran's arthritis and gout.  In June 
2007, the VA examiner indicated that he could not provide an 
opinion as to whether arthritis or gout was related to 
service without resorting to speculation.  There are no other 
opinions of record regarding whether these disorders are due 
to service.  The Board notes that the veteran's service 
medical records show he was never diagnosed with or treated 
for arthritis or gout while in service, and his separation 
examination was normal.  The veteran was not given a 
diagnosis of arthritis until 1997, more than forty years 
after separation from service and not within the one-year 
limit for presumptive service connection.

While the veteran has contended that his arthritis and gout 
due to service, including ionizing radiation, he has not been 
shown to have the requisite medical training or knowledge to 
provide a competent opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the VA examiner 
could not provide an opinion without resorting to 
speculation, there is no evidence to show that the veteran's 
claims are due to his service.  While the examiner said that 
exposure to ionizing radiation could possibly lead to gene 
mutations, which might cause gout, this is a speculative 
opinion and the Board will not rely on it as a basis for 
service connection.  Accordingly, service connection is not 
warranted for gout or arthritis of the hands, hips, knees, or 
back.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for gout and arthritis of the 
hands, hips, knees, and back must be denied.


Renal Insufficiency and Kidney Failure

The veteran has contended that he has renal insufficiency and 
kidney failure that are due to the pain medication he takes 
for arthritis and gout.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  However, 
the veteran's claim was received prior to October 10, 2006, 
and, therefore, the Board will apply to version of the 
regulation in effect prior to that date, which version favors 
the veteran.

The claims file shows treatment for and diagnosis of renal 
insufficiency and renal failure.  However, as indicated 
above, service connection has been denied for arthritis of 
the hands, hips, knees, and back, and gout.  Secondary 
service connection cannot be awarded unless the primary 
disorder is found to be service-connected.  As that is not 
the case, secondary service connection for renal 
insufficiency and renal failure must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for renal insufficiency and 
renal failure must be denied.


ORDER

Service connection for skin cancer due to exposure to 
ionizing radiation is denied.

Service connection for thyroidectomy due to exposure to 
ionizing radiation is denied.

Service connection for peripheral neuropathy of the lower 
extremities due to exposure to ionizing radiation is denied.

Service connection for a cardiovascular disability to include 
hypertension due to exposure to ionizing radiation is denied.

Service connection for gout due to exposure to ionizing 
radiation is denied.

Service connection for arthritis of the hands due to exposure 
to ionizing radiation is denied.

Service connection for arthritis of the hips due to exposure 
to ionizing radiation is denied.

Service connection for arthritis of the knees due to exposure 
to ionizing radiation is denied.

Service connection for arthritis of the back due to exposure 
to ionizing radiation is denied.

Service connection for renal insufficiency/kidney failure due 
to medication taken for arthritis is denied.


REMAND

In its February 2005 and April 2007 remands, the Board 
directed that a VA examination would be probative for each 
claimed disability.  While an opinion was provided on nine of 
the claimed disabilities, no opinion was given with regard to 
colon polyps.  The evidence shows the veteran was treated for 
this disorder in October 2001.  According to Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order.  A remand poses on the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand.  Thus, since the prior remand by the 
Board directed that an opinion should be sought with regard 
to the veteran's claim of entitlement to service connection 
for colon polyps, another remand is needed to obtain such an 
opinion.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination.  The claims file should be 
forwarded to the examiner for review in 
conjunction with the examiner.

The examiner should opine as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
veteran's colon polyps are the result of 
in-service exposure to ionizing radiation 
and/or otherwise related to service.

The rationale for each opinion reached 
must be set forth in the examination 
report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


